Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148370(18)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  JAMES OLDHAM,                                                                                           David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices


  and
  IRON WORKERS’ HEALTH FUND OF
  EASTERN MICHIGAN,
           Intervening Plaintiff-Appellee,
  v                                                                 SC: 148370
                                                                    COA: 314937
                                                                    MCAC: 12-000077
  A.J. STEEL ERECTORS, L.L.C. and
  FRANKENMUTH MUTUAL INSURANCE
  COMPANY,
              Defendants-Appellants,
  and
  WOODRUFF CONTRACTING, INC. and
  SECURA INSURANCE COMPANY,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 28,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2014
         p0721
                                                                               Clerk